            Case 6:20-cv-01108-ADA Document 16 Filed 02/05/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

    DALI WIRELESS, INC., a Delaware                      )
    Corporation,                                         )
                                                         )
                  Plaintiff,                             )    Case No. 6:20-cv-01108-ADA
                                                         )
           v.                                            )    JURY TRIAL DEMANDED
                                                         )
    CORNING, INC., a New York Corporation,               )
    and CORNING OPTICAL                                  )
    COMMUNICATIONS LLC, a North Carolina                 )
    Limited Liability Company,                           )
                                                         )
                  Defendants.                            )

                                AGREED SCHEDULING ORDER

         The parties submit the following Proposed Agreed Scheduling Order pursuant to Federal

Rule of Civil Procedure 16 and the Court’s January 22, 2021 email message providing that the

Case Management Conference shall be “[d]eemed to have occurred on” February 8, 2021.

         The Court therefore ORDERS that the following schedule will govern deadlines up to and

including the trial of this matter.

       Date                                                  Event
    February 1,   Plaintiff serves preliminary 1 infringement contentions in the form of a chart
    2021          setting forth where in the accused product(s) each element of the asserted
                  claim(s) are found. Plaintiff shall also identify the earliest priority date (i.e., the
                  earliest date of invention) for each asserted claim and produce: (1) all
                  documents evidencing conception and reduction to practice for each claimed
                  invention, and (2) a copy of the file history for each patent in suit.



1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after
those preliminary contentions were served, and should do so seasonably upon identifying any
such material. Any amendment to add patent claims requires leave of court so that the Court can
address any scheduling issues.


                                                     1
               Case 6:20-cv-01108-ADA Document 16 Filed 02/05/21 Page 2 of 5




       Date                                              Event
    February       Deadline for Motions to Transfer 2
    22, 2021
    March 1,       Substantial completion of document production relating to Defendants’ motion
    2021           to transfer.
    March 29,      Defendants serve preliminary invalidity contentions in the form of (1) a chart
    2021           setting forth where in the prior art references each element of the asserted
                   claim(s) are found, (2) an identification of any limitations the Defendants
                   contend are indefinite or lack written description under section 112, and (3) an
                   identification of any claims the Defendants contend are directed to ineligible
                   subject matter under section 101. Defendants shall also produce (1) all prior art
                   referenced in the invalidity contentions, (2) technical documents, including
                   software where applicable, sufficient to show the operation of the accused
                   product(s), and (3) summary, annual sales information for the accused
                   product(s) for the two years preceding the filing of the Complaint, unless the
                   parties agree to some other timeframe.
    April 9,       Close of discovery relating to Defendants’ motion to transfer. 3
    2021
    April 16,      Parties exchange claim terms for construction.
    2021
    April 23,      Plaintiff files Opposition transfer motion brief.
    2021
    April 30,      Defendants file Reply transfer motion brief.
    2021
    April 30,      Parties exchange proposed claim constructions.
    2021




2
  Defendants filed their Opposed Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) on
December 30, 2020 (ECF No. 12).
3
  Plaintiff is preliminarily amenable to setting a date for completion of venue-related discovery
that is earlier than the default of six months set forth in the Court’s November 19, 2020 Standing
Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases. Plaintiff reserves
all rights to move the Court to extend the period of venue-related discovery up to and including
the Court’s default date of June 30, 2021, based on the subsequent progress of such discovery
(with Plaintiff’s deadline to file its brief in opposition to Defendants’ motion to transfer to occur
14 days following any such adjourned close of discovery).


                                                    2
               Case 6:20-cv-01108-ADA Document 16 Filed 02/05/21 Page 3 of 5




       Date                                              Event
    May 4,         Parties may commence fact discovery as to third parties, following a meet and
    2021           confer process in which each such third party shall be specifically identified. To
                   the extent that the parties dispute whether early fact discovery is appropriate as
                   to a particular third party, no such discovery shall commence as to that third
                   party without first obtaining leave of Court.
    May 7,         Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
    2021           evidence, including the identity of any expert witness they may rely upon with
                   respect to claim construction or indefiniteness. With respect to any expert
                   identified, the parties shall identify the scope of the topics for the witness’s
                   expected testimony. 4 With respect to items of extrinsic evidence, the parties
                   shall identify each such item by production number or produce a copy of any
                   such item if not previously produced.
    May 14,        Deadline to meet and confer to narrow terms in dispute and exchange revised
    2021           list of terms/constructions.
    May 21,        Plaintiff files Opening claim construction brief, including any arguments that
    2021           any claim terms are indefinite.
    June 11,       Defendants file Responsive claim construction brief.
    2021
    June 25,       Plaintiff files Reply claim construction brief.
    2021
    July 9, 2021 Defendants file Sur-Reply claim construction brief.
    July 13,       Parties submit Joint Claim Construction Statement.
    2021
                   See General Issues Note #8 regarding providing copies of the briefing to the
                   Court and the technical adviser (if appointed).
    July 16,       Parties submit optional technical tutorials to the Court and technical adviser (if
    2021           appointed). 5
    July 26,       Markman Hearing at 9:30 AM for a half day.
    2021
    July 27,       Fact Discovery opens; deadline to serve Initial Disclosures per Rule 26(a).
    2021



4
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
5
  The parties should contact the law clerk to request a Box link so that the party can directly
upload the file to the Court’s Box account.


                                                    3
        Case 6:20-cv-01108-ADA Document 16 Filed 02/05/21 Page 4 of 5




   Date                                              Event
September     Deadline to add parties.
3, 2021
September     Deadline to serve Final Infringement and Invalidity Contentions. After this
20, 2021      date, leave of Court is required for any amendment to Infringement or
              Invalidity contentions. This deadline does not relieve the Parties of their
              obligation to seasonably amend if new information is identified after initial
              contentions.
November      Deadline to amend pleadings. A motion is not required unless the amendment
12, 2021      adds patents or patent claims. (Note: This includes amendments in response to a
              12(c) motion.)
November      Deadline for the first of two meet and confers to discuss significantly narrowing
22, 2021      the number of claims asserted and prior art references at issue. Unless the
              parties agree to the narrowing, they are ordered to contact the Court’s Law
              Clerk to arrange a teleconference with the Court to resolve the disputed issues.
December      Close of Fact Discovery.
14, 2021
December      Opening Expert Reports.
21, 2021
January 24,   Rebuttal Expert Reports.
2022
February      Close of Expert Discovery.
14, 2022
February      Deadline for the second of two meet and confer to discuss narrowing the
21, 2022      number of claims asserted and prior art references at issue to triable limits. To
              the extent it helps the parties determine these limits, the parties are encouraged
              to contact the Court’s Law Clerk for an estimate of the amount of trial time
              anticipated per side. The parties shall file a Joint Report within 5 business days
              regarding the results of the meet and confer.
February      Dispositive motion deadline and Daubert motion deadline.
28, 2022
              See General Issues Note #8 regarding providing copies of the briefing to the
              Court and the technical adviser (if appointed).
March 14,     Serve Pretrial Disclosures (jury instructions, exhibits lists, witness lists,
2022          discovery and deposition designations).
March 28,     Serve objections to pretrial disclosures/rebuttal disclosures.
2022



                                                4
           Case 6:20-cv-01108-ADA Document 16 Filed 02/05/21 Page 5 of 5




   Date                                               Event
April 4,       Serve objections to rebuttal disclosures and File Motions in limine.
2022
April 11,      File Joint Pretrial Order and Pretrial Submissions (jury instructions, exhibits
2022           lists, witness lists, discovery and deposition designations); file oppositions to
               motions in limine.
April 18,      File Notice of Request for Daily Transcript or Real Time Reporting. If a daily
2022           transcript or real time reporting of court proceedings is requested for trial, the
               party or parties making said request shall file a notice with the Court and e-mail
               the Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

               Deadline to meet and confer regarding remaining objections and disputes on
               motions in limine.
April 29,      File joint notice identifying remaining objections to pretrial disclosures and
2022           disputes on motions in limine.
May 2,         Final Pretrial Conference.
2022
May 23,        Jury Selection/Trial.
2022


      SIGNED this ____
                   5th day of _____________________,
                                     February        20____.
                                                       21


                                                    ________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                                5
